DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/18/21. Claim 2 is cancelled. Claims 1, 4 and 8-10 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating information regarding blood flow.
 	The limitation of generating information regarding the blood flow, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor programmed to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor programmed to” language, “generating” in the context of this claim encompasses the user manually calculating blood flow information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – using a display and a processor. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The courts have held that practicing an otherwise abstract with a computer processor is not considered a practical application of the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the signal processing section and the arithmetic processing unit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly the dependent claims do not add significantly more. Claims 4 and 8 recite more steps of the abstract processing or filter ranges which are well-understood in the art as shown by the prior art of record. The claim is not patent eligible. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "upper" in claim 1 is a relative term which renders the claim indefinite.  The term "upper" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1, 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the “a component” is a component of. Is it the detection signal or something else? It is unclear what “processing band, ranging from a low end frequency to a high end frequency, relative to” is referring to. What is relative to what? What is considered a low end frequency or high end frequency? “the frequency” in line 14 lacks antecedent basis. It is also unclear what frequency this instance refers back to. It is also unclear what frequency “each frequency” refers to.   It is unclear how the ranges overlap when it is unclear what the frequency of the ranges are for the low end and high end. It is unclear what the “product of intensity” is referring to or what “intensity spectrum” are referring to. When is an “intensity spectrum” determined? Is this just referring to the power spectrum of the received signal? Similarly, it is unclear what “an arithmetic range of frequencies” is. Also “the arithmetic range” lacks antecedent basis and it is unclear if this is the same as the “arithmetic range of frequencies”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggett et al. US 6,173,197 in view of Patangay et al. US 2008/0188721.
Regarding claims 1, 9 and 10, Boggett discloses a blood flow analyzer, comprising: a display ([C3 L1-24]) and a processor programmed to receive a detection signal from a sensor which indicates an intensity of a laser beam having passed through a blood vessel ([C3 L1-24]), perform filter processing on the detection signal which indicates the intensity of a laser beam having passed through a blood vessel so that a component having a frequency in a predetermined processing band is suppressed in comparison with a component having a frequency which is lower than a frequency at the lower end of the processing band ([C3 L41-55] band-pass and low-pass filters which attenuates or suppresses the frequencies higher than the low end of the processing band); and an arithmetic processing section which generates information regarding blood flow in the blood vessel from the signal after the filter processing ([C5 L9-11]) and instruct the display to display the information regarding blood flow ([C3 L1-24])
Boggett discloses the arithmetic processing section generates the information regarding blood flow by integrating the product of the intensity at each frequency in the intensity spectrum of the signal after the filter processing by the frequency in a predetermined arithmetic range ([C5 L29-40] the flow is determined by the integration of the spectral density). Boggett however does In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, it would have been obvious for them to overlap in order to account for and reduce the signal noise.
Boggett does not disclose the upper frequency of the arithmetic range being a Nyquist frequency of the output circuit or less. Patangay teaches a physiological monitoring system that uses a bandpass filter set to below the Nyquist frequency ([¶49]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Boggett with the frequency range of the bandpass of Patangay in order to intentionally alias the signal to a lower frequency ([¶49]).
Regarding claim 4, Boggett does not specifically discloses the arithmetic range is a range between a first frequency and a second frequency which is higher than the first frequency, and the frequency at the lower end of the processing band is lower than the second frequency. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boggett to include the appropriate ranges since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggett et al. and Patangay et al. further in view of Turcott US 6,731,967.
.
Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. The display and the processor are generically recited elements that do not provide significantly more. The claim essentially amounts to performing the abstract idea on a processor or general computer component and thus is still abstract. Similarly instructing the display does not add significantly more as it is a post-solutional output step to a generic display element. 
Regarding Applicant’s argument against the 102/103 rejection, Examiner respectfully disagrees. Boggett discloses using a band-pass filter ([C3 L41-55] bandpass filter 3) and the new art to Patangay teaches using the Nyquist frequency as an upper limit to the band-pass filter ([¶49]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793